t c memo united_states tax_court ricky schmidt and suzetta j schmidt petitioners v commissioner of internal revenue respondent hillside dairy inc petitioner v commissioner of internal revenue respondent docket nos filed date douglas bleeker for petitioners douglas polsky and charles berlau for respondent memorandum findings_of_fact and opinion jacobs judge these cases have been consolidated for trial briefing and opinion in separate notices of deficiency respondent determined deficiencies in petitioners’ federal_income_tax and accuracy-related_penalties under section for and as follows ricky suzetta schmidt docket no year deficiency dollar_figure big_number big_number penalty sec_6662 -- -- -- hillside dairy inc docket no year ended deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure dollar_figure dollar_figure the issues for decision are whether amounts paid_by hillside dairy inc hillside dairy or the corporation to provide medical_care food and lodging to its shareholders ricky schmidt mr schmidt and suzetta j schmidt mrs schmidt collectively the schmidts and their children are a constructive dividends as respondent maintains or b employee medical_care expenses and or reimbursed employee_expenses that are excluded from the schmidts’ gross_income and deductible by hillside dairy as ordinary and necessary business_expenses as petitioners maintain and 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure whether hillside dairy is liable for the accuracy- related penalty under sec_6662 for the taxable years ended date and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference when the petitions were filed in these cases the residence of the schmidts as well as the principal_place_of_business of hillside dairy was in parker south dakota a the schmidts the schmidts are husband and wife they have two children in date the schmidts entered into a contract_for_deed to acquire acres the homestead the homestead includes a house the farmhouse where the schmidts have resided since between date and date the schmidts acquired additional acres adjoining the homestead the homestead and the acres are referred to collectively as the schmidt farm the schmidt farm consists of pasture farmland and cow lots a dairy barn machine sheds grain bins and feed grain bulk bins as well as the farmhouse are located on the schmidt farm 2the homestead was mr schmidt’s childhood home where he lived with his parents until he married mrs schmidt in the schmidts raise corn and operate a dairy on the schmidt farm in the dairy operation cows are milked twice daily in addition the cows are bred once a year usually in the winter when the cows are calving especially with first-time calving heifers they must be checked at least every hours usually on a 24-hour basis in addition to the schmidt farm mr schmidt individually own sec_80 additional acres which he acquired in the acres are farmed by mr schmidt as a sole_proprietor b hillside dairy on date hillside dairy was incorporated under the laws of the state of south dakota hillside dairy was organized primarily to raise grain and operate a dairy the schmidts have been the sole shareholders officers and directors of hillside dairy since its incorporation mr schmidt has been president treasurer and a director and mrs schmidt has been vice president secretary and a director of hillside dairy article iv section of the bylaws of hillside dairy provides section repayment of disallowed expenses any expense paid_by the corporation which is finally determined as a personal_expense of any officer_or_employee and disallowed as corporation expense shall be 3douglas bleeker counsel for petitioners prepared the articles of incorporation bylaws minutes of meetings and other corporate documents for hillside dairy repaid by the officer_or_employee to the corporation within twenty-four months of the final_determination by the internal_revenue_service with interest at three below the new york prime rate on the date of final_determination a similar repayment obligation was set forth in a resolution adopted by the board_of directors of hillside dairy at the directors’ first meeting held on date at that meeting the directors also adopted the following resolution resolved that the corporation sic officers and employees shall be required to live at the worksite of the corporation to ensure security for the corporation property and operations the officers and employees shall be required to live on the worksite to supervise the care and feeding of the livestock of the corporation the corporation shall supply said officers and employees all of their food and lodging while living at said worksite that all officers and employees shall be considered on duty when at the worksite and therefore entitled to such benefits in addition at their first meeting the directors adopted a medical reimbursement plan covering all employees and officers executing management responsibilities and their spouses and dependents the medical reimbursement plan provides for the payment of all medical_expenses deductible on form_1040 including expenses for drugs doctor hospital and eyeglasses to the extent not compensated by insurance or otherwise under the plan each participant is entitled to a maximum reimbursement of dollar_figure per year hillside dairy also paid the premiums on a health insurance_policy covering the schmidts and their children on date the schmidts conveyed to hillside dairy their interest in the schmidt farm including the farmhouse hillside dairy raises corn and maintains between and milking cows half owned by the corporation and the other half by mr schmidt individually on date mr schmidt acquired a one-fourth interest as a tenant in common in acres located approximately mile from the schmidt farm on date mr schmidt conveyed his interest in the acres to hillside dairy by warranty deed on the same date the other three tenants in common transferred their interests in the property to hillside dairy c farm lease hillside dairy leased the schmidt farm and the acres to mr schmidt under a written_agreement titled farm lease dated date the initial term of the lease wa sec_1 year to date the lease continued on a year-to-year basis until otherwise canceled during the years at issue hillside dairy leased a pasture to a neighbor of mr schmidt mr schmidt agreed to pay dollar_figure rent to hillside dairy for_the_use_of the building site and improvements in addition 4the schmidts held their interest in the homestead under a contract_for_deed until date in date the schmidts acquired title to the homestead in date the schmidts conveyed title of the homestead to hillside dairy hillside dairy was to receive all of the gross_proceeds from the sales of crops grown on the farm as well as all payments received under federal conservation programs or any other federal state or local governmental programs hillside dairy supplied all of the fertilizer chemicals and seed necessary to plant and treat the crops mr schmidt agreed to farm the land to protect the crops from injury and waste to till the land after harvesting the crops and to rotate the crops from year to year hillside dairy agreed to furnish all tools farm implements machinery and hired help necessary to cultivate and manage the farm hillside dairy agreed to furnish all necessary materials and the schmidts agreed to supply all necessary labor to maintain all fences and other improvements mr schmidt was permitted to use the corporation’s combine and tractor on the land he owned individually he also had use of one of the pastures d mr schmidt’s separate farming activity during the years at issue mr schmidt individually and not as an employee of hillside dairy farmed land that was not owned by hillside dairy he kept his personal grain separate from that 5although a contradictory provision required mr schmidt to provide all seed labor and other expenses of producing harvesting and marketing crops hillside dairy in fact paid all those expenses and deducted the costs in computing its income of the corporation in addition mr schmidt had a dairy operation separate from that of the corporation mr schmidt also did custom hire work for his brother on land approximately miles from the schmidt farm e compensation and payment of food lodging and medical_expenses mr schmidt was the sole employee of hillside dairy hillside dairy paid mr schmidt as an officer employee dollar_figure in and dollar_figure in and following the transfer of the schmidt farm to hillside dairy the schmidts continued to use the farmhouse as their residence hillside dairy paid for the food consumed by the schmidts and their children the utilities property_tax and insurance for the farmhouse and the cost of some of the meals consumed by the schmidts and their children away from the farmhouse dining-out expenses in addition hillside dairy paid all the medical_care expenses of the schmidts and their children hillside dairy did not pay dividends for fiscal years ended date and f income_tax returns mr schmidt was responsible for keeping the books and paying bills for hillside dairy mr bleeker petitioners’ counsel prepared the schmidts’ joint form sec_1040 u s individual_income_tax_return and hillside dairy’s forms u s_corporation income_tax return for the years at issue hillside dairy hillside dairy filed timely its forms for the taxable years ended date and on these returns hillside dairy reported total income and total deductions as follows total income dollar_figure dollar_figure dollar_figure total deductions big_number big_number big_number taxable_income lo sec_1 -0- big_number included in the total expenses deducted by hillside dairy were the following items for food lodging and medical_expenses provided to the schmidts amounts are rounded to the nearest dollar food lodging property tax--house insurance--house food for employees utilities--house depreciation--house meals entertainment1 food lodging_expenses medical medical insurance medical_expenses medical cost sec_11 dollar_figure -- big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number dollar_figure -- big_number dollar_figure big_number dollar_figure big_number big_number 1the meals and entertainment_expenses claimed by hillside dairy included a portion of the schmidt family’s dining-out expenses the schmidts the schmidts timely filed their joint income_tax returns for and on these returns the schmidts reported mr schmidt’s wages from hillside dairy they did not report any income attributable to their food lodging-related and medical_expenses paid_by hillside dairy they reported mr schmidt’s income from his separate farming activities as self-employment_income mr schmidt reported gross_income total expenses and net profit from his separate farming activities on schedule f profit or loss from farming for and as follows gross_income dollar_figure dollar_figure dollar_figure total expenses big_number big_number big_number net profit big_number big_number g notices of deficiency on date respondent timely mailed to the schmidts a statutory_notice_of_deficiency for and the schmidt notice_of_deficiency also on date respondent timely mailed to hillside dairy a statutory_notice_of_deficiency for its fiscal years ended date and the hillside dairy notice_of_deficiency in the hillside dairy notice_of_deficiency respondent disallowed the food lodging and medical_expenses deducted by hillside dairy totaling dollar_figure for dollar_figure for and dollar_figure for respondent determined that hillside dairy failed to establish that the food and lodging_expenses were ordinary and necessary business_expenses under sec_162 and those items were the schmidts’ personal expenses respondent further determined that hillside dairy was liable for the accuracy-related_penalty under sec_6662 in the schmidt notice_of_deficiency respondent determined that payments by hillside dairy of the schmidts’ food lodging and medical_expenses resulted in constructive dividends as follows food lodging1 medical total dividends dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number 1the record does not explain why the amounts of dividends for food and lodging_expenses included in the schmidts’ income exceed the amounts disallowed as deductions to hillside dairy opinion issue expenses_incurred by hillside dairy to provide medical benefits food and housing to the schmidts in and a positions of the parties6 respondent disallowed deductions taken by hillside dairy for medical costs health insurance premiums and other medical_care expenses food lodging including property insurance property taxes and utilities for the farmhouse and depreciation of the farmhouse respondent asserts that the medical costs food and lodging_expenses are the schmidts’ personal family and living 6under certain circumstances sec_7491 places the burden_of_proof or production on the commissioner sec_7491 applies to court proceedings arising in connection with tax examinations beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 petitioners timely filed their returns for the years at issue hence all of the returns were filed on or before date the record does not disclose when the examination of petitioners’ tax returns began and it is possible that the examination began before date petitioners do not contend that sec_7491 applies in these cases and they have not otherwise asserted that respondent has the burden_of_proof or production with respect to any issue presented in these cases we therefore conclude that sec_7491 does not apply and petitioners have the burden_of_proof and production expenses and that payments of these expenses by hillside dairy constitute constructive dividends to the schmidts on the other hand petitioners assert that all the expenditures are reasonable and necessary business_expenses deductible by hillside dairy and excluded from the schmidts’ income petitioners contend that the medical costs are employee_benefits deductible by the employer and excludable from the employee’s income under sec_105 and or petitioners further maintain that hillside dairy provided food and lodging to mr schmidt in his capacity as an employee and that such was done for the convenience of hillside dairy consequently petitioners assert that the food and lodging_expenses are employer-provided meals_and_lodging the costs for which are excluded from the schmidts’ income under sec_119 and deductible by hillside dairy petitioners further assert that as owner and lessor of the farmhouse hillside dairy is entitled to deduct the expenditure for insurance on the farmhouse as a reasonable and necessary business_expense under sec_162 the property taxes under either sec_162 or sec_164 and the depreciation of the farmhouse under sec_167 petitioners posit that these latter expenses are not the schmidts’ personal expenses because they are not the owners of the property b medical_expenses we first shall decide whether the payments by hillside dairy of the medical_expenses are excludable from the schmidts’ gross_income under sec_105 and sec_106 and deductible by the corporation as ordinary and necessary business_expenses under sec_162 under sec_106 an employee’s gross_income does not include employer-provided coverage eg accident_and_health_insurance premiums under an accident_and_health_plan 100_tc_531 the employer may provide coverage under an accident_or_health_plan by paying the premium or a portion of the premium on an accident_or_health_insurance policy covering one or more employees or by contributing to a separate trust or fund sec_1_106-1 income_tax regs under the general_rule of sec_105 amounts received by an employee through accident_and_health_insurance for personal_injury_or_sickness to the extent attributable to nontaxed employer contributions are includable in the employee’s gross_income amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance sec_105 an exception to the general_rule allows an employee to exclude from gross_income amounts received to reimburse the employee for expenses_incurred by the employee for the medical_care as defined in sec_213 d of the employee and the employee’s spouse and dependents sec_105 for the reasons set forth below we agree with petitioners that pursuant to sec_105 and or payments by hillside dairy for medical expense reimbursements and health insurance premiums need not be included in the schmidts’ gross_income for and sec_105 requires first that the benefits be received under a plan and second that the plan be for employees rather than for some other class of persons such as shareholders and their relatives 48_tc_629 affd 394_f2d_494 1st cir after giving due consideration to the record before us we conclude that hillside dairy’s medical plan payment of health insurance premiums and medical expense reimbursements satisfies both the plan and for employees requirements of sec_105 sec_1_105-5 income_tax regs provides guidelines as to what constitutes an accident_or_health_plan a plan may cover one or more employees and different plans may be established for different employees or classes of employees id the regulations do not require that there be a written plan or that there be enforceable employee rights under the plan so long as sec_213 includes amounts paid for medical insurance in the definition of medical_care the participant has notice or knowledge of the plan wigutow v commissioner tcmemo_1983_620 in the instant case a plan as defined in sec_1_105-5 income_tax regs existed hillside dairy adopted a written medical reimbursement plan identifying who was eligible to participate what expenses would be reimbursed and how participants were to make claims for reimbursement the plan was adopted at the first meeting of the board_of directors mr schmidt had knowledge of the medical reimbursement plan as well as the health insurance_policy moreover there is no doubt that the medical reimbursements provided under the written plan were intended to complement benefits provided by health insurance thus the corporation’s medical plan included health insurance as well as the medical reimbursements and finally we are satisfied that the corporation’s medical plan was for mr schmidt as an employee of hillside dairy and not for his benefit as one of the corporation’s shareholders plans limited to employees who are also shareholders are not per se disqualified under sec_105 larkin v commissioner supra pincite n in this regard we have sustained plans for corporate officers who were also shareholders because those officers had central management roles in conducting the business of the corporation wigutow v commissioner supra epstein v commissioner tcmemo_1972_53 seidel v commissioner tcmemo_1971_238 smith v commissioner tcmemo_1970_243 bogene inc v commissioner tcmemo_1968_147 respondent has stipulated that during the years at issue mr schmidt was an employee of hillside dairy indeed mr schmidt was the corporation’s only employee and without mr schmidt’s involvement hillside dairy could not have raised its crops or conducted its dairy operations mr schmidt’s compensation_for services rendered to hillside dairy was his salary and employee_benefits respondent does not contend that mr schmidt received excessive_compensation indeed respondent contends that mr schmidt was undercompensated for his services although mrs schmidt did not work for hillside dairy payment of her medical_expenses was based on her status as mr schmidt’s spouse likewise payment of the medical_expenses for the schmidts’ children was based on their status as mr schmidt’s dependents the derivative participation of mr schmidt’s spouse and dependents is plainly contemplated both by the medical plan and by sec_105 on the basis of the record before us we conclude that medical payments for the benefit of the schmidts and their children were made under a plan for employees and not for shareholders accordingly during the years at issue the medical payments made by hillside dairy pursuant to its medical plan including the insurance premiums and other medical_care expenditures are excludable from the schmidts’ gross_income under sec_105 sec_162 permits a taxpayer to deduct all ordinary and necessary expenses_incurred during the taxable_year in carrying on the taxpayer’s trade_or_business an expense is ordinary if it is customary or usual within a particular trade business or industry or relates to a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see 320_us_467 when payments for medical_care are properly excludable from an employee’s income because they are made under a plan for employees they are deductible by the employer as ordinary and necessary business_expenses under sec_162 sec_1_162-10 income_tax regs consequently hillside dairy is entitled to deduct the insurance premiums and medical reimbursement payments under sec_162 c food utilities property insurance property taxes and depreciation sec_119 employer-provided meals_and_lodging we next decide whether the food food for employees and meals and entertainment and lodging-related expenses utilities property insurance property taxes and depreciation related to the farmhouse qualify as employer-provided meals_and_lodging expenses excludable from the schmidts’ income under sec_119 and deductible by hillside dairy under sec_162 meals_and_lodging furnished to an employee by his employer are excluded from the employee’s gross_income under sec_119 if the meals_and_lodging are provided for the convenience_of_the_employer on the premises of the employer in the case of lodging the employee must be required to accept the lodging on the business_premises of his employer as a condition_of_employment meals_and_lodging are furnished for the convenience_of_the_employer if there is a direct nexus between the meals_and_lodging furnished and the asserted business interests of the employer served thereby 66_tc_223 petitioners assert that mr schmidt as the corporation’s sole employee was required to be available for duty hours a day hillside dairy leased the schmidt farm to mr schmidt hillside dairy contracted with mr schmidt as a tenant not as its employee to perform all necessary work it is well settled that ordinarily taxpayers are bound by the form of the transaction they have chosen taxpayers may not in hindsight recast the transaction as one that they might have made in order to obtain tax advantages 118_tc_32 citing 875_f2d_420 4th cir affg 90_tc_206 and 248_f3d_572 7th cir affg t c memo here inasmuch as mr schmidt farmed the schmidt farm as a tenant and not as an employee of hillside dairy the food and lodging in question were not furnished to mr schmidt as a corporate employee for the convenience of his employer thus the food and lodging_expenses at issue are not sec_119 meals_and_lodging expenses deductibility of expenses related to the leasing of the schmidt farm during the years at issue hillside dairy’s business activities included leasing the schmidt farm it leased the farm including the farmhouse to the schmidts and received rent therefore we look to the terms of the farm lease to determine whether expenses for insurance utilities depreciation and taxes are the expenses of hillside dairy or the schmidts a property insurance hillside dairy deducted dollar_figure in and dollar_figure in for property insurance certain business-related insurance expenses unquestionably are deductible under sec_162 116_tc_211 citing sec_1_162-1 income_tax regs the farm lease does not require the schmidts to provide property insurance covering the farmhouse or other improvements on the property the property insurance is an ordinary and necessary business_expense of hillside dairy the owner of the property and not a personal family or living expense of the schmidts we hold therefore hillside dairy is entitled to deduct the insurance expenses as claimed in and b utilities hillside dairy deducted utilities expenses of dollar_figure in dollar_figure in and dollar_figure in utilities expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business 85_tc_731 sengpiehl v commissioner tcmemo_1998_23 green v commissioner tcmemo_1989_599 here the farm lease did not contain any provisions regarding the utilities for the farmhouse petitioners did not produce any utility bills canceled checks or testimony to identify that portion if any of the utilities expenses related to the corporation’s business we have no basis for making any allocation of the expenses thus petitioners have failed to establish that hillside dairy is entitled to any deduction for utilities expenses c depreciation hillside dairy deducted dollar_figure in and for depreciation of the farmhouse sec_167 allows a depreciation deduction from gross_income for property used in the taxpayer’s trade_or_business or held_for_the_production_of_income ordinarily depreciation or amortization is available to an owner of an asset with respect to the owner’s basis in the asset hillside dairy owned the schmidt farm including the farmhouse one of the business activities of hillside dairy was the leasing of the schmidt farm including the farmhouse thus the farmhouse is property used in the corporation’s trade_or_business we hold that hillside dairy is entitled to a deduction for depreciation of the farmhouse for each of the years at issue as claimed d taxes hillside dairy deducted property taxes of dollar_figure in dollar_figure in and dollar_figure in attributable to the farmhouse hillside dairy owned the schmidt farm sec_164 allows the owner of property a deduction for real_property_taxes we hold therefore that hillside dairy may deduct property taxes as claimed in the years at issue e summary of food and lodging_expenses to summarize hillside dairy may deduct the following expenses for the years at issue property tax--house property insurance--house depreciation--house total dollar_figure -- big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number hillside dairy may not deduct the following food and lodging_expenses food for employees meals entertainment utilities--house total dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number inclusion of payments in the schmidts’ gross_income when a corporation makes an expenditure that primarily benefits the corporation’s shareholders the amount of the expenditure may be taxed to the shareholders as a constructive_dividend 115_tc_172 73_tc_980 am insulation corp v commissioner tcmemo_1985_436 we have found that expenses for food for employees meals and entertainment and utilities paid_by hillside dairy are the schmidts’ expenses petitioners contend that the payments are not constructive dividends because mr schmidt was required to repay any amounts that hillside dairy could not deduct for federal_income_tax purposes petitioners cite cepeda v commissioner tcmemo_1993_477 to support their position cepeda however is inapposite in that case the taxpayers claimed that advances made by the corporation were loans rather than employee compensation or constructive dividends petitioners do not contend that the corporate payments of mr schmidt’s expenses were loans for federal_income_tax purposes a transaction will be characterized as a loan if there was an unconditional obligation on the part of the transferee to repay the money and an unconditional intention on the part of the transferor to secure repayment 88_tc_604 affd without published opinion 855_f2d_855 8th cir in the instant case when the payments were made there was no unconditional obligation on the part of mr schmidt to repay a specific dollar amount to the corporation his obligation to repay any of the payments was in general terms the amount of repayment could not be determined when the payments were made any obligation to repay any amount could not arise before respondent disallowed the deduction for the expenses i e when the hillside dairy notice_of_deficiency was issued in date thus the payments were not loans since the payments when made by hillside dairy did not constitute business_expenses of the corporation or loans to the schmidts the conclusion is inescapable that the payments constituted distributions by hillside dairy to the schmidts in n am oil consol v burnett 286_us_417 the supreme court stated if a taxpayer receives earnings under a claim of right and without restriction as to its disposition he has received income which he is required to return even though it may still be claimed that he is not entitled to retain the money and even though he may still be adjudged liable to restore its equivalent it is clear therefore under the claim_of_right_doctrine the amounts paid_by hillside dairy in and were taxable to the schmidts in those years see 67_tc_286 if a taxpayer is required to repay income recognized under the claim_of_right_doctrine in an earlier tax_year sec_1341 permits the taxpayer in effect to elect to compute his taxes for the year of repayment in a manner that gives the taxpayer the equivalent of a refund without interest of tax for the earlier year specifically sec_1341 permits the tax for the year of repayment to be reduced by the amount of the tax paid for the year of receipt that was attributable to the inclusion of the repaid amount in that year’s gross_income 394_us_678 sec_1341 however requires actual repayment restoration or restitution 149_f3d_805 8th cir 437_f2d_1222 3d cir 110_tc_12 although the bylaws of hillside dairy require mr schmidt to repay amounts for which the corporation is disallowed a deduction mr schmidt does not claim that he has repaid the disallowed amounts indeed there is no evidence in the record to show that he did therefore sec_1341 does not apply we hold that hillside dairy’s payment of the schmidts’ food meals and entertainment and utilities expenses constitutes income to the schmidts petitioners argue that the expenses are meals_and_lodging expenses excludable under sec_119 we have found to the contrary thus the food meals and entertainment and utilities expenses are the schmidts’ personal living_expenses personal family or living_expenses are not deductible except as otherwise expressly permitted sec_262 a taxpayer’s expenses for his or her own meals_and_lodging are personal because they would have been incurred whether or not the taxpayer had engaged in any business activity 841_f2d_809 8th cir 80_tc_1073 affd 758_f2d_211 7th cir in order for personal living_expenses to qualify as a deductible business_expense under a the taxpayer must demonstrate that the expenses were different from or in excess of what he would have spent for personal purposes 21_tc_170 petitioners did not produce any bills canceled checks or testimony to substantiate any portion of the expenses that relates to mr schmidt’s separate farming_business thus petitioners have failed to establish that the schmidts are entitled to a deduction for any portion of the expenses under sec_162 rental value of residence the schmidts leased the schmidt farm including the farmhouse from hillside dairy for dollar_figure we are satisfied on the basis of the property taxes for the farmhouse that the fair rental value of the farmhouse for each year at issue did not exceed dollar_figure summary of adjustments to the schmidts’ income the following personal expenses paid_by hillside dairy are included in the schmidts’ income as constructive dividends for the years at issue 8except as otherwise provided an individual is not allowed a deduction with respect to the use of a dwelling_unit that is used by the individual as a residence sec_280a the individual however may deduct expenses allocable to portions of the dwelling that are exclusively used for business purposes sec_280a in the cases at bar the schmidts did not argue that the utility expenses are deductible under sec_280a therefore we do not address the question of whether any portion of the utility expenses may be deductible under that section we note however that the schmidts made no showing that the farmhouse or any portion thereof was used exclusively for business purposes food for employees meals entertainment utilities--house total dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number issue accuracy-related_penalty under sec_6662 respondent determined that hillside dairy is liable for the accuracy-related_penalty under sec_6662 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 sec_1_6662-3 income_tax regs the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his her proper tax_liability for the year id the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement sec_1_6664-4 income_tax regs despite the fact that petitioners have the burden_of_proof see supra note petitioners have made no showing that they made an attempt to comply with the tax rules and regulations with regard to those deductions taken by hillside dairy for the years at issue which have been disallowed hence with respect to those deductions petitioners have failed to show that hillside dairy was not negligent nor have petitioners showed that they acted in good_faith with respect to or that there was reasonable_cause for the position they took further petitioners do not claim that they relied on mr bleeker or any other professional as to the tax treatment of the expenses for food and lodging petitioners simply assert that the accuracy-related_penalty does not apply because hillside dairy properly claimed the deductions under sec_162 and 9before the trial in these cases respondent filed a motion to disqualify mr bleeker from his representation of petitioners respondent’s motion was based in part on the premise that if petitioners contend that they reasonably relied on mr bleeker’s advice with respect to the proper tax treatment of the payments at issue then mr bleeker would be required to testify as a witness in the trial of these cases the court held a telephone conference call with mr bleeker and counsel for respondent to discuss respondent’s motion during that call mr bleeker informed the court that petitioners did not intend to raise reasonable reliance on a tax professional as a defense to the accuracy-related_penalties the schmidts properly excluded the payments under sec_119 we have found to the contrary under these circumstances we are compelled to hold that hillside dairy is liable for the accuracy-related_penalty for the years at issue to reflect the foregoing decisions will be entered under rule
